Name: Council Regulation (EEC) No 1440/80 of 30 May 1980 concerning the conclusion of the Cooperation Agreement between the European Economic Community and Indonesia, Malaysia, the Philippines, Singapore and Thailand - member countries of the Association of the South-East Asian Nations
 Type: Regulation
 Subject Matter: cooperation policy;  economic geography;  trade policy;  European construction
 Date Published: nan

 10.6.1980 EN Official Journal of the European Communities L 144/1 COUNCIL REGULATION (EEC) No 1440/80 of 30 May 1980 concerning the conclusion of the Cooperation Agreement between the European Economic Community and Indonesia, Malaysia, the Philippines, Singapore and Thailand  member countries of the Association of the South-East Asian Nations THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 235 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the conclusion of the cooperation Agreement between the European Economic Community and Indonesia, Malaysia, the Philippines, Singapore and Thailand  member countries of the Association of the South-East Asian Nations, appears necessary for the attainment of the aims of the Community in the sphere of external economic relations; whereas certain forms of economic cooperation envisaged by the Agreement exceed the powers of action specified in the sphere of the common commercial policy, HAS ADOPTED THIS REGULATION: Article 1 The Cooperation Agreement between the European Economic Community and Indonesia, Malaysia, the Philippines, Singapore and Thailand  member countries of the Association of the South-East Asian Nations, is hereby approved on behalf of the Community. The text of the Agreement is annexed to this Regulation. Article 2 The President of the Council shall give the notification provided for in Article 8 of the Agreement (2). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1980. For the Council The President G. ZAMBERLETTI (1) OJ No C 85, 8. 4. 1980, p. 83. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.